COURT OF APPEALS OF VIRGINIA


Present: Judges Alston, Huff and Senior Judge Coleman
Argued at Salem, Virginia


TRAVIS WADE SPENCE
                                                                  MEMORANDUM OPINION ∗ BY
v.     Record No. 1492-10-3                                       JUDGE SAM W. COLEMAN III
                                                                        APRIL 3, 2012
COMMONWEALTH OF VIRGINIA


                    FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                                Patrick R. Johnson, Judge

                 Helen E. Phillips (Charles H. Slemp, III; McGlothlin & Phillips,
                 PLLC; Slemp Law Office, PLLC, on brief), for appellant.

                 Donald E. Jeffrey, III, Senior Assistant Attorney General
                 (Kenneth T. Cuccinelli, II, Attorney General, on brief), for appellee.


       Travis Wade Spence (appellant) appeals his convictions of first-degree murder and

obstruction of justice. On appeal, appellant contends the trial court erred in denying his motion to

set aside the verdict because trial counsel did not render him effective assistance. However, claims

raising ineffective assistance of counsel are not cognizable on direct appeal.1 See Blevins v.

Commonwealth, 267 Va. 291, 296, 590 S.E.2d 365, 368 (2004). “Claims of ineffective assistance

of counsel may no longer be raised on direct appeal. Code § 19.2-317.1, which had allowed direct

appeal of such claims under certain circumstances, was repealed in 1990. 1990 Va. Acts, c. 74.”

Browning v. Commonwealth, 19 Va. App. 295, 297 n.2, 452 S.E.2d 360, 362 n.2 (1994).



       ∗
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        Claims of ineffective assistance of trial counsel may be raised for the first time in a state
habeas corpus proceeding without violating Virginia law that non-jurisdictional issues that could
have been raised at trial and on direct appeal are not cognizable in a petition for a writ of habeas
corpus. See Walker v. Mitchell, 224 Va. 568, 571, 299 S.E.2d 698, 699 (1983).
Accordingly, we do not address the merits of appellant’s argument, and appellant’s convictions are

affirmed.

                                                                                         Affirmed.




                                               -2-